                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

STATE FARM FIRE AND CASUALTY
COMPANY,                                  :   CIVIL ACTION
                                          :   NO. 18-2016
              Plaintiff,                  :
       v.                                 :
                                          :
JACOB HARMON AND KAREN HARMON             :
          Defendants.                     :

                             M E M O R A N D U M

EDUARDO C. ROBRENO, J.                               October 11, 2018

  I.        Background

          This is a diversity action for declaratory judgment.
Plaintiff seeks a determination of its rights and obligations to
Defendants under an insurance policy issued to Defendants.

          According to Plaintiff, it has tried unsuccessfully to
locate and effect service of process upon Defendants.

          Plaintiff has moved for alternative service of process
pursuant to Pennsylvania Rule of Civil Procedure 430. The
alternative service that Plaintiff seeks is leave to serve the
complaint and summons by personally serving William E. Averona,
Esq. Mr. Averona is Defendant Jacob Harmon’s attorney in the
underlying state court action.

          For the reasons that follow, the Court denies
Plaintiff’s motion without prejudice.

  II.       Legal Standard

          Constitutional due process requires that service of
process be “reasonably calculated, under all the circumstances,
to apprise interested parties of the pendency of the action and
afford them an opportunity to present their objections.” Mullane
v. Central Hanover Bank & Trust Co., 339 U.S. 306, 314 (1950).

          Under Rule 4(e)(1) of the Federal Rules of Civil
Procedure, service may be effected pursuant to the law of the
state in which the district court sits, or in which service is

                                      1
made. Fed. R. Civ. P. 4(e)(1). As this case is before the
Eastern District of Pennsylvania, Pennsylvania Rules of Civil
Procedure apply. Pennsylvania Rule of Civil Procedure 430(a)
allows a plaintiff to move for alternative service if service
cannot be made under the applicable rules. Pa. R. Civ. P.
430(a).

          A plaintiff seeking alternative service of process
under Pennsylvania Rule of Civil Procedure 430 must demonstrate
that is has taken the following three steps: “(1) it made a good
faith effort to locate the defendant; (2) it made practical
efforts to serve the defendant under the circumstances; and (3)
its proposed alternative method of service is reasonably
calculated to provide the defendant with notice of the
proceedings against him.” Deutsche Bank Nat. Trust Co. v.
Marjer, Inc., No. 14-2422, 2014 WL 5410203, at *3 (E.D. Pa. Oct.
24, 2014); see also Calabro v. Leiner, 464 F. Supp. 2d 470, 470-
71 (E.D. Pa. 2006). At issue here is the first step—a good faith
effort to locate Defendants. As Plaintiff has not shown a good
faith effort to locate Defendants, Plaintiff’s motion will be
denied.1

          A good faith effort to locate the defendant requires
more than a “mere paper search.” Deer Park Lumber, Inc. v.
Major, 559 A.2d 941, 946 (Pa. Super. Ct. 1989). Such an effort
might include inquiries of postal authorities, relatives,
friends, neighbors, and employers of defendant as well as
examinations of voter registration records, local tax records,
and motor vehicle records and reasonable internet searches. Pa.
R. Civ. P. 430(a), note.

    III. Discussion

          In this case, the affidavits of the private
investigator reveal that various “paper searches” were made such
as searches of voter registration records, tax records, and
motor vehicle records. Affidavits, Ex. E, ECF No. 4-5. The
private investigator also made general internet and social media
searches and traveled to certain reported addresses for
Defendants. Id. But there is no indication that Plaintiff or the
private investigator identified and interviewed any relatives,

1
          Plaintiff may file a new motion for alternative
service demonstrating a good faith effort to locate Defendants
and request an extension of time to serve Defendants.

                                2
neighbors, friends, or employers of Defendants. Moreover,
despite identifying Mr. Averona, Defendant Jacob Harmon’s
attorney in the underlying action, there is no indication that
Plaintiff attempted to contact Mr. Averona.

          This Court previously found a lack of a good faith
effort to serve the defendant where, among other reasons, the
plaintiff identified the defendant’s attorney and active cases
in which the defendant was a party but did not contact any of
the parties or their attorneys. See Deutsche Bank Nat. Trust
Co., 2014 WL 5410203, at *4.

          Similarly, the Pennsylvania Superior Court recently
concluded that the plaintiff did not engage in “a good faith
attempt to provide [the defendant] actual notice” where the
plaintiff knew who the attorney representing the defendant was
is the underlying action and did not “reach out” to the
attorney. Century Surety Co. v. Essington Auto Center, LLC, et
al., 140 A.3d 46, 54 (Pa. Super. Ct. 2016). There, the Court
discussed that although the plaintiff claimed that it had
“conducted a thorough search for the whereabouts of [the
defendant][,] [t]hat statement cannot be true where it also
acknowledges that it did not reach out to [the attorney].” Id.
(internal citations omitted).

          Here, as in Deutsche Bank and Century Surety Co.,
Plaintiff did not reach out to Mr. Averona, Defendant Jacob
Harmon’s attorney in the underlying action. Although the Court
recognizes that ultimately an attorney may decline to provide
information about his client’s whereabouts or accept service on
his client’s behalf, this fact does not excuse Plaintiff’s
failure to attempt to contact an individual known to have
possible information about Defendants’ whereabouts.

          Given Plaintiff’s failure to reach out to individuals
who might have some knowledge of Defendants’ whereabouts,
including Mr. Averona, the Court denies Plaintiff’s Motion for
Alternative Service without prejudice.

  IV.   Conclusion

          For the reasons set forth above, the motion will be
denied without prejudice. An appropriate order follows.




                                3
